Citation Nr: 0834331	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for hypertensive 
arteriosclerotic heart disease, status post coronary artery 
bypass graft, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from February 1961 to June 
1982.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefit sought on 
appeal.  This matter was previously before the Board in 
October 2007, when it was returned for additional 
development.  That development having been completed, the 
case was returned to the Board for further appellate review.

It appears that based on the veteran's testimony at the 
October 2006 BVA videoconference hearing that the veteran is 
seeking service connection for a prostate disorder, and as 
well, an additional period of temporary total evaluation for 
convalescence following heart surgery.  However, these 
matters are not before the Board because they have not been 
prepared for appellate review.  Accordingly, these matters 
are REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's hypertensive arteriosclerotic heart disease, 
status post coronary artery bypass graft, is not shown to be 
productive of more than one episode of acute congestive heart 
failure in a year, or workload greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for hypertensive arteriosclerotic heart disease, status post 
coronary artery bypass graft, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.104, Diagnostic Codes 7005-7017 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in January 2005 and November 2007 (both prior to the 
most recent RO readjudication of this claim in March 2008).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a national Veterans Service Organization (VSO) recognized by 
the VA, specifically the Veterans of Foreign Wars, and the 
Board presumes that the veteran's representatives have a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.

In addition, after the veteran and his representative were 
provided copies of the Statement of the Case and a 
Supplemental Statement of the Case, the veteran and his 
representative presented testimony at an October 2006 Board 
hearing.  Most recently, the veteran's representative 
submitted a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) dated in April 2008 in which 
the representative provided additional argument in support of 
the veteran's claim.  In the Board's opinion, all of this 
demonstrates actual knowledge on the part of the veteran and 
his representatives of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez- Flores case.  As such, the Board finds 
that the veteran is not prejudiced based on this demonstrated 
actual knowledge.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the veteran has been afforded multiple VA 
examinations to evaluate the severity of the disability on 
appeal, in June 2004 and November 2007.  The veteran and his 
representatives have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his heart disability does not accurately reflect 
the severity of that disability.  He maintains, in substance, 
that the symptomatology he experiences warrants a higher 
evaluation.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degree of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses, proportionate to the severity of these several 
grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In this case, the veteran's hypertensive arteriosclerotic 
heart disease status post coronary artery bypass graft is 
currently rated 30 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7017, for coronary bypass surgery.  
Diagnostic Code 7005, which pertains to atherosclerotic heart 
disease (coronary artery disease), has also been applied.  
The Board observes that the schedular criteria under both 
diagnostic codes are identical.  The currently assigned 30 
percent evaluation contemplates finding of documented 
coronary artery disease resulting in workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

For the next higher 60 percent evaluation, the schedular 
criteria contemplate findings of more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A note following 38 C.F.R. § 4.104 indicates that 
one MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen intake of 3.5 
milliliters per kilogram of body weight per minute.

A November 2007 VA examination report, authored by a medical 
doctor with the benefit of review of the evidence and medical 
history documented in the claims file, provides clear and 
express determinations showing that none of the criteria for 
a higher rating are met.  The Board notes that this report 
includes the competent medical determination that "The 
veteran has had no episodes of acute congestive heart 
failure."  Further, the report documents that the veteran's 
"mets is 5.5 based on his stress test....  His mets by 
physical findings, EKG, CXR, ECHO, and Stress is greater than 
5 but not greater than 7."  Finally, the report also clearly 
reports that "Based on objective tests there is no left 
ventricular dysfunction and his ejection fraction is normal 
at 60%."  Thus, this competent medical evidence shows that 
none of the three criteria which may warrant a higher 
schedular rating are met; this weighs probatively against the 
veteran's claim.

An earlier June 2004 VA examination report is also of record 
and likewise presents clinical findings showing no basis for 
granting a higher disability rating under the applicable 
criteria.  In pertinent part, this examination report shows 
diagnostic findings of "estimated METS greater than 5 but 
not greater than 7" and "ejection fraction 55-60%."  The 
report expressly details the veteran's medical history with 
regard to his cardiovascular health, and makes no suggestion 
that any congestive heart failure has occurred; current 
findings at that time included "a regular rate without 
murmur, rub or gallop.  PMI is not displaced.  Precordium is 
not hyperactive.  There is no peripheral edema."

None of the other medical evidence of record probatively 
contradicts the findings of the two VA examination reports, 
nor does any competent evidence otherwise show that a higher 
rating is warranted during the period on appeal.  An August 
2005 outpatient VA treatment record reveals that the veteran 
was seen regarding chest tightness; however, no findings 
associated with this report suggest manifestations of 
disability meeting the criteria for a higher disability 
rating and the report notes that a heart scan produced normal 
findings the previous year.  A February 2004 VA treatment 
record shows that a "Myoview Scan" was medically 
interpreted to show "heart size normal.  [Left Ventricular 
Ejection Fraction]: 56%; no perfusion abnormalities; 
unremarkable myocardial scan with no evidence of ischemia."  
No other medical evidence otherwise contradicts the findings 
discussed above, and thus none of the medical evidence 
demonstrates that the criteria for a higher rating have been 
met during the period on appeal.

The Board acknowledges the veteran's contentions regarding 
the symptomatology he experiences associated with his heart 
disease.  The veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as a lay person, he is 
not competent to offer opinions on medical issues such as the 
clinical severity of a disability as measured through 
diagnostic indicators.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The 
clinical evidence for review indicates that the veteran does 
not meet the schedular criteria for a 60 percent evaluation.  
Accordingly, the Board concludes that a higher evaluation for 
the veteran's hypertensive arteriosclerotic heart disease, 
status post coronary artery bypass graft, is not warranted.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the veteran's cardiovascular symptomatology 
is clearly accounted for in Diagnostic Code 7017.  The Board 
finds a 30 degree rating adequately addresses the veteran's 
symptoms.  As such, the Board finds that the diagnostic code 
for the veteran's service-connected disability adequately 
describes the current disability levels and symptomatology 
and, therefore, a referral for an extraschedular rating is 
not warranted.


ORDER

An evaluation is excess of 30 percent for hypertensive 
arteriosclerotic heart disease, status post coronary artery 
bypass graft, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


